Case 3:19-cv-00501-NJR Document 185 Filed 10/26/20 Page 1 of 5 Page ID #1671




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TAY TAY,

                       Plaintiff,

 v.                                             Case No. 19-cv-501-NJR

 JEFF DENNISON, et al.,

                       Defendants.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Plaintiff Tay Tay’s motion for attorneys’ fees

and costs (Doc. 156), as well as her bill of costs (Doc. 157). Defendants object to the request

for fees and costs (Doc. 165). The Court held an evidentiary hearing on October 22, 2020.

                                       BACKGROUND

       Plaintiff Tay Tay is a transgender woman who, at the time she filed her Complaint,

was in the custody of the Illinois Department of Corrections (“IDOC”) and incarcerated

at a male prison. Plaintiff filed this action pursuant to 42 U.S.C. § 1983 claiming that

because she is a transgender woman housed in a men’s prison, she was subjected to and

continued to be subjected to a substantial risk of serious harm. Along with her Complaint,

she filed a motion for preliminary injunction (Doc. 2) asking to be transferred to a

women’s prison and ensuring her protection from sexual abuse and harassment at the

hands of IDOC staff and inmates (Id.). The Court held evidentiary hearings on September

25 and October 15, 2019 (Docs. 109 and 114). After the hearings, the parties submitted

                                        Page 1 of 5
Case 3:19-cv-00501-NJR Document 185 Filed 10/26/20 Page 2 of 5 Page ID #1672




supplemental briefs (Docs. 118, 120, and 121).

      On May 1, 2020, the Court granted Plaintiff’s motion for preliminary injunction

(Docs. 132 and 133). Instead of directly jumping into management of IDOC’s facility or

ordering an immediate transfer, the Order set out in detail the reasons why Plaintiff was

likely to succeed on her constitutional claims and directed Defendants to develop an

individualized case management plan for Plaintiff which took into account her need for

safety, her past history of victimization, her medical and psychiatric history, all PREA

standards, and the expert witness opinions offered at the evidentiary hearing (Docs. 132

and 133). The Court noted that after a proposed plan was submitted, the Court would

allow Plaintiff an opportunity to respond to the proposal (Doc. 132, p. 60).

      Defendants filed their case management plan on May 22, 2020 (Doc. 134). Plaintiff

was directed to respond to the proposal by June 9, 2020, but on May 29, 2020, Plaintiff’s

counsel asked for a status hearing to discuss the status of Plaintiff’s petition for

commutation (Doc. 136). Defendants were not able to provide a status of the petition, and

thus Plaintiff went ahead with her response to the proposed case management plan,

noting several deficiencies with the proposal and requesting that the Court order

Defendants to file a new plan to address the deficiencies (Doc. 143). The Court ordered

Defendants to respond to the issues raised by Plaintiff’s response (Doc. 144), and a

response was filed on June 24, 2020 (Doc. 148). The Court set the issue of the case

management plan for a hearing on July 30, 2020 (Doc. 149).

      Prior to the scheduled hearing, Plaintiff’s clemency petition was granted, and she

was released from custody on July 20, 2020. The Court canceled the hearing on the case

                                       Page 2 of 5
Case 3:19-cv-00501-NJR Document 185 Filed 10/26/20 Page 3 of 5 Page ID #1673




management plan and converted the hearing to a status conference. At the status

conference, Plaintiff’s counsel requested leave to file the pending fee petition, which was

granted. Because of these developments, a formal case management plan for Plaintiff was

never finalized.

       On August 13, 2020, Plaintiff filed her motion for attorneys’ fees (Doc. 156). The

following day, she filed a bill of costs (Doc. 157). Plaintiff argues that she is a prevailing

party because she obtained a preliminary injunction prior to her release from IDOC

custody. Her attorneys, from Northwestern Pritzker School of Law, seek $123,368.08 in

attorneys’ fees and $14,636.26 in costs, for a total amount of $138,004.34. Her attorney

from Uptown People’s Law Center seeks $24,415.48 in attorneys’ fees and $98.68 in costs,

for a total amount of $24,514.16.

                                          ANALYSIS

       In a Section 1983 action, “the court, in its discretion, may allow the prevailing

party…a reasonable attorney’s fee as part of the costs…” 42 U.S.C. § 1988(b). A prevailing

party is a litigant who wins the battle on a “substantial part of the litigation.” First

commodities Traders, Inc. v. Heinold Commodities, Inc., 766 F.2d 1007, 1015 (7th Cir. 1985);

Slane v. Mariah Boats, Inc., 164 F.3d 1065, 1068 (7th Cir. 1999). “[T]o qualify as a prevailing

party, a civil rights plaintiff must obtain at least some relief on the merits of [her] claim.”

Farrar v. Hobby, 506 U.S. 103, 111, 114 S.Ct. 566 (1992). A litigant is a prevailing party when

she “has obtained a judgment on the merits, a settlement agreement enforced through a

consent decree or some other judicially sanctioned change in the legal relationship of the

parties.” Dupuy v. Samuels, 423 F.3d 714, 719 (7th Cir. 2005) (internal citations omitted).

                                        Page 3 of 5
Case 3:19-cv-00501-NJR Document 185 Filed 10/26/20 Page 4 of 5 Page ID #1674




       Defendants do not dispute that a plaintiff who is awarded a preliminary injunction

can, in some cases, be considered a prevailing party. Lefemine v. Wideman, 568 U.S. 1, 2

(2012); Dupuy, 423 F.3d at 719 (“We have interpreted the Supreme Court’s decisions on

interim fee awards to mean that, “[o]nce a plaintiff obtains substantive relief that is not

defeasible by further proceedings, he can seek interim fees and the district court has the

power to award them.”); Young v. City of Chicago, 202 F.3d 1000 (7th Cir. 2000). But

because the case management plan was never finalized, Defendants argue that the legal

relationship between the parties never changed and thus, Plaintiff is not a prevailing

party. See Dupuy, 423 F.3d at 722-723.

       The Court disagrees. Until the day when the Court issued its order on the

preliminary injunction motion (and maybe not even then), IDOC was not willing to do

anything to help Plaintiff address her concerns with her confinement. It was only after

this Court issued a 61-page Order pointing out the numerous deficiencies that existed in

the system that IDOC was forced to develop a case management plan for Plaintiff. Thus,

there was clearly a change in the legal relationship of the parties.

       The Court acknowledges that the case management plan was not finalized. But

unlike in Dupuy, where the Seventh Circuit found that the plaintiff was not entitled to an

attorney’s fee because numerous aspects of the case were left to be resolved, in this case

there was nothing more for this Court to decide on the injunction issue other than to

implement the final plan. See Dupuy, 423 F.3d at 722-23. It is only because of a subsequent

decision by IDOC that Plaintiff should be released from custody that the final case

management plan was not implemented. This made the claims moot. The Seventh Circuit

                                         Page 4 of 5
Case 3:19-cv-00501-NJR Document 185 Filed 10/26/20 Page 5 of 5 Page ID #1675




has held that a “defendant cannot defeat a plaintiff’s right to attorneys’ fees by taking

steps to moot the case after the plaintiff has obtained the relief he sought.” Young, 202

F.3d at 1000. The fact that Plaintiff’s claims in this case are now moot does not alter her

status as a prevailing party. Her claims for injunctive relief have now come to an end.

Thus, there is a resolution of the dispute between the parties, and a change in the legal

relationship between them.

       Accordingly, the Court finds that Plaintiff is a prevailing party and entitled to

attorneys’ fees and costs. On the other hand, Defendants have raised a number of issues

with the fees and costs sought. The Court is inclined to assign a mediator to the case to

resolve the disputes over the fees and costs, as well as potentially mediating the

resolution of the remaining claims. Thus, as explained at the recent hearing, Defendants

are DIRECTED to contact the Court by October 29, 2020, and indicate whether they are

amendable to mediating the case before a magistrate judge or an assigned mediator.

Defendants can email their response to the Court’s proposed documents email. Plaintiff

will then have seven days to respond to Defendants’ response.


       IT IS SO ORDERED.

       DATED: October 26, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 5 of 5
